Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the US PGPub. paragraphs [0037] & [0039] at least, “housing upper part 102” appears repeatedly; however, element number “102” refers to the “housing lower part.” The examiner politely requests that the entire specification be carefully reviewed for such errors. 
PGPub. paragraphs [0012], [0025], [0026], [0040] & [0041] refer to “press-fit stemming,” which is neither colloquial English nor, as far as the examiner knows, a term of art. An accurate translation is patiently awaited.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a clear depiction of the “contact projections” recited in claim 6, showing how they ”extend in a direction of insertion of the receptacle,” and the “deformation projections” as described in ¶ [0039] of the specification. These structural components both attend to the function of the “press ring,” which is evidently the focus of the invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Rejections - 35 USC § 112
Claims 5-7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites a “press ring... secured in the receptacle by press-fit stemming the housing” (exr’s emphasis). “Press-fit stemming,” perhaps a literal translation from the original German, is thus indefinite and should be translated into a term appropriate to the art. Claim 8 contains the same error.
	Claim 6 recites “the press ring has... contact projections... that extend in a direction of insertion of the receptacle and that abut” (Exr’s emphasis), which is indefinite because “abut” lacks a direct object.
and the PTC heating device” (exr’s emphasis), implicating either missing or gratuitous text, and thus rendering the claim indefinite.
Allowable Subject Matter
Claims 1-4 are allowed.
 Claims 5-8 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/15/2022